Citation Nr: 1445802	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-20 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to higher initial disability ratings for the residuals of prostate cancer, currently rated as 40 percent prior to March 15, 2013, and 60 percent thereafter.

2.  Entitlement to an initial compensable disability rating for erectile dysfunction associated with residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to December 1980.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for residuals of prostate cancer and erectile dysfunction.  The RO assigned an initial disability rating of 40 percent for the prostate cancer and 0 percent for the erectile dysfunction, both retroactively effective from January 21, 2010, the date of his service connection claims.  The Veteran then perfected timely appeals of these issues.

The RO issued another rating decision in July 2014, which increased the disability rating for the residuals of prostate cancer to 60 percent.  The 60 percent rating was made retroactively effective from March 15, 2013, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's residuals of prostate cancer has been manifested by urine leakage that requires wearing absorbent materials that must be changed more than 4 times per day.

2.  Throughout the entire appeal period, the Veteran's erectile dysfunction has been manifested by deformity of the penis with loss of erectile power.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 60 percent for the residuals of prostate cancer, prior to March 15, 2013, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2013).

2.  The criteria for an initial disability rating in excess of 60 percent for the residuals of prostate cancer, during the entire appeal period, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, DC 7528 (2013).

3.  The criteria for an initial disability rating of 20 percent for erectile dysfunction are met throughout the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, DC 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grants of service connection for residuals of prostate cancer and erectile dysfunction.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in March 2010 and April 2010 for his prostate cancer claim, which was later granted to include its associated residuals of erectile dysfunction, was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disabilities since the most recent VA examination in March 2013.  Thus, there is no duty to provide further medical examinations for the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Ratings - General Regulations and Statutes

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.
A.  Residuals of Prostate Cancer

The Veteran's service-connected residuals of prostate cancer is currently rated as 40 percent disabling from January 21, 2010, to March 14, 2013, and 60 percent since March 15, 2013, under 38 C.F.R. §§ 4.115a, 4.115b, DC 7528.  He seeks higher initial disability ratings.

Under DC 7528, a 100 percent disability rating is provided for malignant neoplasms of the genitourinary system.  DC 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a (2013).

In this regard, the Board initially notes that private medical evidence shows that the Veteran was diagnosed with prostate cancer by a biopsy taken in June 2007.  The Veteran then underwent a bilateral pelvic lymphadenectomy with radical prostatectomy in July 2007.  The medical evidence shows no further treatment for the Veteran's prostate cancer.  As the Veteran's prostate cancer did not require surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure since his effective date of service connection (January 21, 2010), the Veteran was not awarded a 100 percent rating for his prostate cancer.  38 C.F.R. § 4.115b, DC 7528.  Instead, the Veteran's prostate cancer has been rated based on his voiding dysfunction residuals.  Throughout the appeal period, the predominant residual from his prostate cancer has been voiding dysfunction (particularly urinary incontinence), and not renal dysfunction.  In fact, at his recent March 2013 VA examination, the Veteran denied any history of recurrent symptomatic urinary tract or kidney infections.

Regarding voiding dysfunction, the particular voiding disability is to be rated as urine leakage, urinary frequency, or obstructed voiding.  Urine leakage consists of the continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 40 percent rating is warranted for urine leakage that requires the wearing of absorbent materials that must be changed 2 to 4 times per day.  A 60 percent rating is warranted for urine leakage that requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  A 60 percent rating is the maximum schedular disability rating available for urine leakage.  In considering urinary frequency, a 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 40 percent rating is the maximum schedular disability rating available for urinary frequency.  In considering obstructed voiding, the maximum schedular disability rating is 30 percent, which the Veteran is already in receipt of a disability rating in excess of 30 percent.  38 C.F.R. § 4.115a.

The Board will begin by addressing the 40 percent disability rating that is in effect from January 21, 2010, to March 14, 2013.  In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 60 percent for his residuals of prostate cancer during this period of time.  Prior to March 15, 2013, the evidence demonstrates that the Veteran's residuals of prostate cancer caused urine leakage that required wearing absorbent materials that had to be changed more than 4 times per day - the requirements for the next higher rating of 60 percent.  38 C.F.R. §§ 4.115a, 4.115b, DC 7528.  

Specifically, in an April 2010 statement, the Veteran indicated that he needed "to wear pads some of the time."  At an April 2010 VA examination, the Veteran told the VA examiner that he required the use of pads for his urine leakage.  He indicated that three pads a day were needed.  In a July 2010 statement, the Veteran reported that he typically did not use pads because he was at home and near a bathroom.  However, he stated that when he was required to travel to his doctor's appointments, located over fifty miles away, he required four to eight pads per day for the roundtrip drive.  In an April 2011 statement, the Veteran's treating private physician, Dr. E.J.C., stated that the Veteran had moderate urinary incontinence that required the use of four to five pads daily, depending on his activity level.  Thus, in giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to an initial disability rating of 60 percent for his residuals of prostate cancer prior to March 15, 2013, as the evidence prior to this date establishes urine leakage that requires wearing absorbent materials that had to be changed more than 4 times per day.  38 C.F.R. §§ 4.115a, 4.115b, DC 7528.  Accordingly, the Veteran is now in receipt of a 60 percent disability rating for his residuals of prostate cancer throughout the entire appeal period.

The Board will now address the 60 percent disability rating in effect for the entire appeal period.  Here, the Veteran is not entitled to a higher disability rating as he is already rated 60 percent, which is the maximum schedular disability rating available under the voiding dysfunction regulations.  38 C.F.R. §§ 4.115a, 4.115b, DC 7528.  As stated above, the Veteran's residuals of prostate cancer are best rated under the voiding dysfunction regulations and not the renal dysfunction regulations, as the evidence of record does not document any renal dysfunction.  Thus, the Veteran is not entitled to a disability rating in excess of 60 percent for his residuals of prostate cancer at any time during the appeal period.  38 C.F.R. §§ 4.115a, 4.115b, DC 7528.  

Finally, the Board observes that the Veteran has two scars associated with his service-connected residuals of prostate cancer.  However, the Veteran is not entitled to separate disability ratings for these scars, as the evidence of record establishes that the scars are noncompensable under the scar regulations.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805 (2013).  Specifically, the scars have not shown to be:  located on the Veteran's head, face, or neck; comprised of an area of at least six square inches (39 sq. cm.); unstable; or, painful.  Id.  At the April 2010 VA examination, the two scars were located on the lower abdomen midline and the epigastric midline, and had a total area of 7.75 sq. cm.  The scars did not have a frequent loss of covering of the skin over the scar (i.e., unstable).  The Veteran did not describe his scars as painful.  At the March 2013 VA examination, the VA examiner found that the Veteran's scars were not painful, unstable, or comprised of a total area greater than 39 sq. cm.  The remaining medical evidence of record does not provide contrary evidence.  The Board observes that regulatory scar changes were made in 2012, but these changes involved only a correction to the applicability date of the 2008 regulations, and did not involve any substantive changes.  Accordingly, the Veteran is not entitled to separate disability ratings for his scars associated with his residuals of prostate cancer.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as urinary incontinence, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the schedular criteria for a disability rating of 60 percent, but no higher, for the Veteran's service-connected residuals of prostate cancer have been met since the effective date of service connection.  The claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Erectile Dysfunction 

The Veteran is in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.115, DC 7522 for his erectile dysfunction.  He seeks a higher initial disability rating.
DC 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a DC, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2013).  A 20 percent rating is the maximum rating available under DC 7522.  38 C.F.R. § 4.115b.  

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 20 percent for his erectile dysfunction.  Here, loss of erectile power is documented in the April 2010 and March 2013 VA examinations and in the VA and private treatment records.  At the recent March 2013 VA examination, the VA examiner found that the Veteran was not able to achieve an erection sufficient for penetration and ejaculation with or without medicine.  In his July 2011 Substantive Appeal, the Veteran described erectile dysfunction that is not resolved with the use of creams, pills, or injections.  This evidence documents loss of erectile power.  The evidence of record also documents deformity of the penis.  Specifically, at the March 2010 VA examination, the VA examiner examined the Veteran's penis flaccid and found no penile deformity.  However, in July 2010, the Veteran described a penis deformity during an erection, which began after his prostate cancer surgery.  At the recent VA examination in March 2013, the VA examiner did not examine the Veteran's penis because the examiner found (incorrectly) that it was not relevant to the current appeal.  Thus, to date, a VA examiner has not examined the Veteran's penis in an erect state to determine if the Veteran has a penis deformity during an erection, as claimed by the Veteran.  In this regard, the Board finds that, in giving the Veteran the benefit of the doubt, the Veteran does have a penis deformity upon erection.  No further VA examination is needed to make this determination.  Thus, the Veteran is entitled to an initial disability rating of 20 percent for his erectile dysfunction, as the evidence establishes that he has a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  

However, the Veteran is not entitled to a rating in excess of 20 percent, as 20 percent is the maximum schedular disability rating available under 38 C.F.R. 
§ 4.115b, DC 7522, for erectile dysfunction.
The Board notes that DC 7528 instructs the adjudicator to consider entitlement to special monthly compensation under 38 C.F.R. § 3.350 (2013); however, here, the Veteran is already in receipt of special monthly compensation for loss of a creative organ.  38 C.F.R. § 4.115b.  Thus, no further consideration is required.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

In sum, the schedular criteria for a disability rating of 20 percent, but no higher, for the Veteran's service-connected erectile dysfunction, have been met since the effective date of service connection.  The claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49.

III.  Extraschedular and TDIU Consideration 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's residuals of prostate cancer and erectile dysfunction fully address his symptoms, which include mainly incontinence, penis deformity, and loss of erectile power, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  A comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports incontinence, penis deformity, and loss of erectile power.  The regulations address all of these symptoms, and these symptoms were considered in assigning him his current disability ratings.  Thus, the Veteran's current symptoms were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the schedular rating criteria or that render impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability due to the service-connected residuals of prostate cancer and/or erectile dysfunction is not raised by the record.  In October 2013, the Veteran submitted a formal TDIU application, alleging unemployability due to his non-service-connected pancreatic cancer.  There was no allegation in this TDIU application that his service-connected residuals of prostate cancer and/or erectile dysfunction contribute to his unemployability.  The October 2013 TDIU claim was subsequently denied by the RO and was not appealed by the Veteran.  Additionally, at the recent March 2013 VA examination, the VA examiner determined that the Veteran's residuals of prostate cancer and erectile dysfunction did not affect his ability to work.  There have been no allegations by the Veteran during the appeal period that his service-connected residuals of prostate cancer and erectile dysfunction have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 

ORDER

Entitlement to an initial disability rating of 60 percent for the residuals of prostate cancer, prior to March 15, 2013, is granted.

Entitlement to an initial disability rating in excess of 60 percent for the residuals of prostate cancer, throughout the entire appeal period, is denied.

Entitlement to an initial disability rating of 20 percent for erectile dysfunction is granted throughout the entire appeal period.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


